Citation Nr: 1756291	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  12-27 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial compensable rating for an allergic skin condition.

2.  Entitlement to an evaluation in excess of 10 percent for coronary artery disease, status post myocardial infarction.

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol dependence, prior to June 19, 2017, and a rating in excess of 50 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent



ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012, August 2015 and May 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The issues of entitlement to an initial compensable rating for an allergic skin condition, entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with alcohol dependence, and entitlement to a TDIU, were previously before the Board in January 2017, at which time they were remanded for additional development.  In a June 2017 rating decision, the RO increased the Veteran's evaluation for PTSD to 50 percent, effective June 19, 2017.  Inasmuch as higher ratings are available for this claim, and the Veteran is presumed to seek the maximum available benefit for a disability, this claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

As discussed in more detail below, the Board finds there has not been substantial compliance with is remand orders regarding the issue of increased ratings for PTSD, and another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

The claim for increased ratings for PTSD and the claim for entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative if further action is required on their part.


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's allergic skin disorder has not affected 5 percent or more of his body, or more than 5 percent of the exposed areas affected, and he has not required systemic therapy to treat his skin.

2.  From June 1, 2016, the Veteran's coronary artery disease, status post myocardial infarction, has not manifested by a workload of greater than 5 METS but not greater than 7 METS resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, evidence of cardiac hypertrophy or dilatation electrocardiogram, echocardiogram, or X-ray.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for allergic skin disorder have not been met.  38 U.S.C.§§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Codes 7806, 7820 (2017).

2.  The criteria for a disability rating in excess of 10 percent for coronary artery disease, status post myocardial infarction, for the period since June 1, 2016, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.104, Diagnostic Codes 7005, 7006 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.
38 U.S.C. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist has been met.  All identified VA and private medical evidence has been associated with the claims file.  The Veteran has been afforded appropriate VA examinations.  The examiners who conducted the most recent examinations had access to and reviewed the claims file and also examined the Veteran.  Testing was conducted which allows the claim to be accurately rated.

II. Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.
§ 1155 (West 2012); 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).

The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  That is to say, the Board must consider whether there have been times when his service-connected disability has been more severe than at others, and rate it accordingly.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.
38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.


A. Initial Compensable Evaluation, Allergic Skin Disorder

The Veteran is seeking an initial compensable rating for his allergic skin disorder, which is rated pursuant to the criteria for Diagnostic Code (DC) 7820, Infections of the skin not listed elsewhere.  38 C.F.R. § 4.118, Schedule of ratings - skin.  DC 7820 provides that the disability be rated as disfigurement of the head, face, or neck (DC 7800), scars (DC 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  Here, the Veteran's disorder is an allergic skin disorder which most closely aligns with DC 7806, dermatitis.

Pursuant to the rating criteria for DC 7806, a noncompensable rating is assigned for a skin disability that involves less than 5 percent of the entire body or less than 5 percent of the exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is warranted for a skin disability that involves at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The highest rating available under DC 7806, 60 percent, is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.
38 C.F.R. § 4.118, DC 7806.

The Veteran underwent a VA skin examination in March 2008.  The Veteran reported he developed an allergic skin reaction in service and that many years later he developed reactions to dyes, bee stings and shrimp.  At the time of the examination, the Veteran was on Benadryl to avoid rashes, but has had no specific treatment for the skin.  The Veteran described an urticarial type rash, but that he has not had the rash for many years.  The examiner noted no malignant neoplasms, and documented that the physical examination was entirely normal.

The Veteran underwent another VA skin disease examination in December 2014.  The Veteran reported his medical history as outlined above.  He stated that he currently had no symptoms, but was concerned with a different allergy he is developing.  The Veteran stated that his condition has remained the same.  The examiner noted that the Veteran has no scarring or disfigurement or any systemic manifestations due to skin diseases.  The Veteran reported that he has not been treated with oral or topical medications in the past 12 months.  The examiner noted that the Veteran had no visible skin conditions on his body area.

The Veteran's treatment records are negative for treatment for complaints of skin rashes or symptoms relating to his allergic skin disorder.

After careful review of the evidence of record, the Board finds that a compensable rating for the Veteran's allergic skin disorder is not warranted.  The medical evidence shows that the Veteran's symptoms continue to meet the criteria for a noncompensable disability evaluation and no higher.  The Veteran's allergic skin disorder is not manifested by a skin disability that involves at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affected, nor has the Veteran utilized intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Therefore, a compensable evaluation for an allergic skin disorder is not warranted.  See 38 C.F.R. § 4.104.

B. Increased Evaluation, Coronary Artery Disease, Status Post Myocardial Infarction

The Veteran is seeking a rating in excess of 10 percent for coronary artery disease, status post myocardial infarction which is rated pursuant to the criteria for DC 7006-7005.  38 C.F.R § 4.104, Schedule of ratings - diseases of the heart.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2017).  The additional DC, shown after the hyphen, represents the basis for the rating, while the primary DC indicates the underlying source of the disability.  DC 7006 provides the rating criteria for myocardial infarction.  DC 7005 provides the rating criteria for coronary artery disease.  The rating criteria are identical, with the exception of DC 7006 allowing a 100 percent disability rating during and for three months following a myocardial infarction, documented by laboratory tests.

Under both DC 7005 and DC 7006, a 10 percent rating is assigned where a workload greater than 7 METs [metabolic equivalent testing] but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication is required.   A 30 percent rating is assigned for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating requires more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Finally, a 100 percent rating is assigned for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.

38 C.F.R. § 4.104 further provides that where a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METS and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 

Use of DC 7005 and DC 7006 also requires consideration of 38 C.F.R. § 4.100 (2017).  38 C.F.R. § 4.100 provides that, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication; even if the requirement for a 10 percent rating (based on the need for continuous medication) or a 30 percent rating (based on the presence of cardiac hypertrophy or dilatation) is met, metabolic equivalents (METs) testing is required unless: (1) it is medically contra-indicated); or, (2) when left ventricle ejection fraction is measured and is 50 percent or less; or (3) when congestive heart failure is present or there has been more than one episode of congestive heart failure in the last year; or, (4) when a 100 percent rating can be assigned on another basis.  If left ventricular ejection fraction (LVEF) testing is not of record, evaluation should be based on alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.

Here, the Veteran sought service connection for ischemic heart disease in March 2016.  Service connection was granted effective March 21, 2016 and the Veteran was assigned a 100 percent rating for three months following his myocardial infarction.  Based on the findings of a VA examination conducted in May 2016, the Veteran was assigned a 10 percent disability rating effective June 2016, following the expiration of the three month period post myocardial infarction expired.

The May 2016 VA examiner noted that the Veteran was admitted to the VA Medical Center (VAMC) Fresno with chest pain on February 24, 2016.  He was diagnosed with non ST elevation Myocardial Infarction.  An angiogram was done on February 25, 2016 which found occlusion of LAD at bifurcating diagnonal, and the Veteran was sent to Community regional medical center where he underwent an angioplasty.  The VA examiner noted that the Veteran has done well since that time.  Results of an EKG conducted in March 2016 and a chest X-ray taken in February 2016 were both normal.  The coronary artery angiogram conducted in February 2016 revealed LVEF equal to 60 percent.  The examiner conducted an interview-based METs test because "a post-event stress test has to be delayed."  The Veteran reported experiencing fatigue.  The examiner determined that the Veteran's METs level was approximately greater than 7 METs, but not greater than 10 METs.

The Veteran's outpatient treatment records reveal no further treatment for his coronary artery disease and no episodes of cardio problems or symptoms.  A medication list dated May 9, 2017 shows that he continues to take Metoprolol and Lisinopril for his heart.

After careful review of the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's coronary artery disease, status post myocardial infarction is not warranted.  The medical evidence shows that the Veteran's symptoms continue to meet the criteria for a 10 percent disability evaluation and no higher.  There is no medical evidence of record that indicates that a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; that there is evidence of cardiac hypertrophy or dilatation electrocardiogram, echocardiogram, or X-ray.  Therefore, an evaluation in excess of 10 percent for coronary artery disease, status post myocardial infarction is not warranted.  See 38 C.F.R. § 4.104.


ORDER

Entitlement to a compensable rating for allergic skin disorder is denied.

Entitlement to an increased evaluation in excess of 10 percent for coronary artery disease, status post myocardial infarction is denied.


REMAND

While the Board regrets the additional delay, it finds that a remand is necessary to adequately rate the Veteran's PTSD, and to adjudicate the issue of a TDIU.

In its January 2014 remand directives, the Board instructed the RO to schedule the Veteran for a VA PTSD examination to determine the current severity of his PTSD, to include effects on his employability.  The Veteran was afforded a VA PTSD examination in December 2014; however the examiner offered no opinion as to the impact the Veteran's PTSD had on his ability to maintain gainful employment.

In June 2017, the Veteran was afforded another VA PTSD examination to determine the current nature and severity of his disability.  The Board finds that this examination is inadequate because the examiner failed to address specific and relevant findings in medical records obtained from the Veteran's treating social worker, whom the Veteran sees on a monthly basis.  Additionally, although the examination reported provided a comprehensive employment history for the Veteran, no opinion was offered as to the impact the Veteran's PTSD has on his ability to maintain gainful employment.  The Board finds that an addendum opinion is needed to clarify the severity of the Veteran's symptoms - based upon all available medical evidence - and to offer an opinion as to the impact his PTSD has on his ability to maintain gainful employment.  Thus, another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

Finally, as the Veteran's entitlement to a TDIU is inextricably intertwined with the remaining claim on appeal, the Board finds that the claim for a TDIU must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA medical treatment records dating from June 2017 forward and associate them with the claims file.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his PTSD.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  After the above development has been completed, forward the electronic file to the VA examiner who conducted the June 2017 examination, or if that examiner is unavailable, to a suitable replacement for preparation of an addendum opinion regarding the current nature and severity of the Veteran's PTSD.

The addendum opinion should contemplate the Veteran's complete, updated medical records and address the Veteran's ability to maintain gainful employment.  A new PTSD examination should only be scheduled if the examiner deems it necessary to prepare the addendum medical opinion.

To the extent possible, the examiner should identify the point in time when the evidence establishes an increase in the Veteran's symptoms and/or decrease in social and occupational functioning due to PTSD, if present.  

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

4.  Thereafter, review the requested medical opinion to ensure it is responsive to, and in compliance with, the directives of this remand, and if not, implement corrective procedures.

5.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC) and, after allowing the appropriate period of time for response, return the case to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


